











SHARE EXCHANGE AGREEMENT




AGREEMENT dated as of November 2, 2006 by and between The Bralorne Mining
Company, a Nevada corporation (hereinafter referred to as "Bralorne") and Guan
Da Wei, the sole shareholder of Gold Profit (Asia) Group Limited, a British
Virgin Islands corporation (hereinafter referred to as the "Gold Profit
Shareholder").




WHEREAS, Gold Profit (Asia) Group Limited (“Gold Profit”) owns one hundred
percent (100%) of the issued and outstanding capital stock of Bejing Quan Tong
Chang Information Service Limited, a corporation organized under the laws of the
People’s Republic of China (“Beijing QTC”); and




WHEREAS, the Gold Profit Shareholder owns all of the issued and outstanding
capital stock of Gold Profit; and




WHEREAS, the Gold Profit Shareholder desires to transfer the capital stock of
Gold Profit to Bralorne and Bralorne desires to acquire the shares.




NOW, THEREFORE, it is agreed:




1.

Definitions.  As used herein, the following terms shall have the meanings set
forth below:




a.

“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses or corporate
existence of Bralorne, Gold Profit or Beijing QTC.  




b.

“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.




c.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




d.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and








(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




e.

“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




2.

Share Exchange.  




a.

On the Closing Date (defined herein), the Gold Profit Shareholder shall transfer
and assign to Bralorne all of the issued and outstanding capital stock of Gold
Profit.  The Gold Profit Shareholder represents and warrants that upon delivery
to Bralorne of certificates for said shares, all right, title and interest in
said shares will be transferred to Bralorne free of Liens, claims and
encumbrances.  




b.

On the Closing Date, Bralorne shall issue to the Gold Profit Shareholder a total
of forty million (40,000,000) shares of common stock.  Bralorne warrants that
the common stock, when so issued, will be duly authorized, fully paid and
non-assessable.




c.

 The parties intend that the exchange of shares described above shall qualify as
a tax-free exchange under Section 351 of the United States Internal Revenue
Code.  The parties further intend that the issuance of the common stock by
Bralorne to the Gold Profit Shareholder shall be exempt from the provisions of
Section 5 of the Securities Act of 1933 pursuant to Section 4(2) of said Act.  




3.

Closing.  The Closing of the transactions contemplated by this Agreement
("Closing") shall take place at the offices of Robert Brantl, counsel for
Bralorne, simultaneously with the execution of this Agreement (the “Closing
Date”).




4.

Warranties and Representations of Gold Profit Shareholder   In order to induce
Bralorne to enter into this Agreement and to complete the transaction
contemplated hereby, the Gold Profit Shareholder warrants and represents to
Bralorne that:




a.

Organization and Standing - Gold Profit.  Gold Profit is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has full power and authority to carry on its business as now
conducted. The copies of the Articles of Association and Memorandum of
Association of Gold Profit previously delivered to Bralorne are true and
complete as of the date hereof.  








b.

Capitalization - Gold Profit.  Gold Profit’s entire authorized capital stock
consists of 1000 ordinary shares, $1.00 par value, of which all 1000 shares are
issued and outstanding.  There are no other voting or equity securities
authorized or issued, nor any authorized or issued securities convertible into
equity securities, and no outstanding subscriptions, warrants, calls, options,
rights, commitments or agreements by which Gold Profit or the Gold Profit
Shareholder is bound, calling for the issuance of any additional equity
securities of Gold Profit.  All of the outstanding Gold Profit Ordinary Shares
have been duly authorized and validly issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights or any
Applicable Law.  




c.

Ownership of Gold Profit Shares. The Gold Profit Shareholder is the sole owner
of the outstanding shares of Gold Profit Ordinary Stock.  By the transfer of the
Gold Profit Ordinary  Stock to Bralorne pursuant to this Agreement, Bralorne
will acquire good and marketable title to 100% of the capital stock of Gold
Profit, free and clear of all Liens, encumbrances and restrictions of any nature
whatsoever, except by reason of the fact that the Gold Profit Ordinary Shares
will not have been registered under the Securities Act of 1933, or any
applicable state securities laws.




d.

Business Operations and Liabilities – Gold Profit. Gold Profit has conducted no
business operations other than the acquisition of ownership of the capital stock
of Beijing QTC.  Gold Profit has no liabilities other than liabilities incurred
in the ordinary course that do not exceed $ 10,000 on the Closing Date.




e.

Organization and Standing – Beijing QTC.  Beijing QTC is a corporation duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China.  Beijing QTC has all of the government licenses and permits
necessary to carry on its business as now conducted, to own and operate its
assets, properties and business, and to carry out the transactions contemplated
by this agreement.  




f.

Capitalization - Beijing QTC.  The registered capital of Beijing QTC is 500,000
RMB, all of which is owned by Gold Profit.  Except for the registered capital
that is owned by Gold Profit, there are no voting or equity securities
authorized or issued, nor any authorized or issued securities convertible into
equity securities, and no outstanding subscriptions, warrants, calls, options,
rights, commitments or agreements by which Beijing QTC or Gold Profit is bound,
calling for the issuance of any additional equity securities of Beijing QTC.  




g.

Financial Statements.  The Gold Profit Shareholder has delivered to Bralorne (i)
the financial statements of Beijing QTC for the period ending June 30, 2006 and
for the years ended December 31, 2005, 2004 and 2003 (all three documents being
the “Beijing QTC Financial Statements”) and (ii) the financial statements of
Gold Profit for the period from Inception to August 31, 2006 (the “Gold Profit
Financial Statements”).  The Beijing QTC Financial Statements and the Gold
Profit Financial Statements have been prepared in accordance with U.S. GAAP and
present fairly in all material respects the financial condition of Beijing QTC
and Gold Profit as of the dates thereof.   The financial statements of Beijing
QTC for the years ended December 31, 2005, 2004 and 2003 and the Gold Profit
Financial Statements have been reported on by an independent accountant
registered with the PCAOB.








h.

Absence Of Certain Changes Or Events.  Since June 30, 2006, there has not been
(A) any material adverse change in the business, operations, properties, assets,
or condition of Beijing QTC or (B) any damage, destruction, or loss to Beijing
QTC (whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of Beijing QTC; and
Beijing QTC has not become subject to any law or regulation which materially and
adversely affects, or in the future is substantially likely to have a material
adverse effect on Beijing QTC.




i.

Ownership of Assets.  Except as specifically identified in the Beijing QTC
Financial Statements, Beijing QTC has good, marketable title, without any Liens
or encumbrances of any nature whatever, to all of the following, if any:  its
assets, properties and rights of every type and description, including, without
limitation, all cash on hand and in banks, certificates of deposit, stocks,
bonds, and other securities, good will, customer lists, its corporate name and
all variants thereof, trademarks and trade names, copyrights and interests
thereunder, licenses and registrations, pending licenses and permits and
applications therefor, inventions, processes, know-how, trade secrets, real
estate and interests therein and improvements thereto, machinery, equipment,
vehicles, notes and accounts receivable, fixtures, rights under agreements and
leases, franchises, all rights and claims under insurance policies and other
contracts of whatever nature, rights in funds of whatever nature, books and
records and all other property and rights of every kind and nature owned or held
by  Beijing QTC as of this date.  Except in the ordinary course of its business,
Beijing QTC has not disposed of any such asset since June 30, 2006.    




j.

Governmental Consent.  No consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission is required by or
with respect to Gold Profit or Beijing QTC in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.




k.

Taxes.  Each of Gold Profit and Beijing QTC has filed all tax returns that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all taxes as shown on such returns except for taxes being
contested in good faith.  There is no material claim for taxes that is a Lien
against the property of Gold Profit or Beijing QTC other than Liens for taxes
not yet due and payable.  

  

l.

Pending Actions.  There are no material legal actions, lawsuits, proceedings or
investigations pending or threatened, against or affecting Gold Profit, Beijing
QTC, or against Beijing QTC’s Officers or Directors or the Gold Profit
Shareholder that arose out of their operation of Beijing QTC.  Neither Gold
Profit, Beijing QTC, nor the Gold Profit Shareholder is subject to any order,
writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body which
would be likely to have a material adverse effect on the business of Beijing QTC
or Gold Profit.








m.

No Debt Owed to Gold Profit Shareholders.  Neither Gold Profit nor Beijing QTC
owes any money, securities, or property to the Gold Profit Shareholder or any
member of his family or to any company controlled by or under common control
with such a person, directly or indirectly.




n.

Intellectual Property And Intangible Assets.  

To the knowledge of the Gold Profit Shareholder, Beijing QTC has full legal
right, title and interest in and to all of the intellectual property utilized in
the operation of its business.  Beijing QTC has not received any written notice
that the rights of any other person are violated by the use by Beijing QTC of
the intellectual property.  None of the intellectual property has ever been
declared invalid or unenforceable, or is the subject of any pending or, to the
knowledge of the Gold Profit Shareholder, threatened action for opposition,
cancellation, declaration, infringement, or invalidity, unenforceability or
misappropriation or like claim, action or proceeding.




o.

Validity of the Agreement.  This Agreement has been duly executed by the Gold
Profit Shareholder and constitutes his valid and binding obligation, enforceable
in accordance with its terms except to the extent limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws relating to or
effecting generally the enforcement of creditors’ rights.  The execution and
delivery of this Agreement and the carrying out of its purposes will not result
in the breach of any of the terms or conditions of, or constitute a default
under or violate, the Articles of Association of either Gold Profit or Beijing
QTC, or any material agreement or undertaking, oral or written, to which Gold
Profit or Beijing QTC or the Gold Profit Shareholder is a party or is bound or
may be affected by, nor will such execution, delivery and carrying out violate
any order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body; and the business now conducted by
 Beijing QTC can continue to be so conducted after completion of the transaction
contemplated hereby.




p.

Compliance with Laws.  Beijing QTC's operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  Beijing QTC is not in violation of any law, ordinance or
regulation of the People’s Republic of China or of any other jurisdiction.
 Beijing QTC holds all the environmental, health and safety and other permits,
licenses, authorizations, certificates and approvals of governmental authorities
necessary or proper for the current use, occupancy or operation of its business,
all of which are now in full force and effect.  




5.

Warranties and Representations of Bralorne.  In order to induce the Gold Profit
Shareholder to enter into this Agreement and to complete the transaction
contemplated hereby, Bralorne warrants and represents to the Gold Profit
Shareholder that:




a.

Organization and Standing.  Bralorne is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power and authority to carry on its business as now conducted. The copies of the
Articles of Incorporation and Bylaws of Bralorne previously delivered to the
Gold Profit Shareholder are true and complete as of the date hereof.  

  





b.

Capitalization.  Bralorne's entire authorized capital stock consists of
200,000,000 shares of common stock, par value $0.001 per share. At the Closing,
prior to the issuance of shares to the Gold Profit Shareholder, there will be
11,040,050 shares of Bralorne Common Stock issued and outstanding.  At the
Closing, there will be no other voting or equity securities outstanding, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which Bralorne is bound, calling for the issuance of any
additional shares of common stock or preferred stock or any other voting or
equity security.




c.

Corporate Records.  All of Bralorne's books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.




d.

Bralorne Financial Condition.  On the Closing Date, Bralorne will have no
liabilities of any kind or nature, fixed or contingent.  




e.

Significant Agreements.  At the Closing, Bralorne will not be bound by any
contract, agreement, lease, commitment, guarantee or arrangement of any kind.




f.

Taxes.  Bralorne has filed all tax returns that it is required to file with all
governmental agencies, wherever situate, and has paid or accrued for payment all
taxes as shown on such returns except for taxes being contested in good faith.
 There is no material claim for taxes that is a Lien against the property of
Bralorne other than Liens for taxes not yet due and payable.  




g.

Pending Actions.  There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting Bralorne or against Bralorne’s former Officers or Directors
that arose out of their operation of Bralorne.  Bralorne is not subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.




h.

Validity of the Agreement.  All corporate and other proceedings required to be
taken by Bralorne in order to enter into and to carry out this Agreement have
been duly and properly taken.  This Agreement has been duly executed by
Bralorne, and constitutes a valid and binding obligation of Bralorne,
enforceable against it in accordance with its terms except to the extent limited
by applicable bankruptcy reorganization, insolvency, moratorium or other laws
relating to or effecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, Bralorne's Articles of Incorporation or
Bylaws, or any agreement, lease, mortgage, bond, indenture, license or other
document or undertaking, oral or written, to which Bralorne is a party or is
bound or may be affected, nor will such execution, delivery and carrying out
violate any order, writ, injunction, decree, law, rule or regulation of any
court, regulatory agency or other governmental body.








i.

Trading Status.  Bralorne’s common stock is listed for quotation on the OTC
Bulletin Board, with the symbol “BLNM.” To the knowledge of Barlone, Barlone has
not been threatened and is not subject to removal of its common stock from the
OTC Bulletin Board.   




j.

SEC Status.

The common stock of Bralorne is registered pursuant to Section 12(g) of the
Securities and Exchange Act of 1934.  Bralorne has filed all reports required by
the applicable regulations of the SEC.




k.

Compliance with laws.  Bralorne’s operations have been conducted in all material
respects in accordance with all applicable statutes, laws, rules and
regulations.  Bralorne is not in violation of any Applicable Law.




6.   

Deliveries at Closing




a.

At the Closing the Gold Profit Shareholder shall deliver to Bralorne the
following:

A.

A certificate of good standing of Gold Profit in the British Virgin Islands
issued within seven days prior to the Closing Date.

B.

Certificates for the outstanding shares of Gold Profit duly endorsed for
transfer to Bralorne.




b.

At the Closing, Bralorne shall deliver to the Gold Profit Shareholder the
following:




A.

A certificate of good standing of Bralorne in the State of Nevada issued within
seven days prior to the Closing Date.

B.

Certificates for forty million (40,000,000) shares of Bralorne common stock in
the name of Gold Profit Shareholder.

C.

A certification signed by the Secretary of Bralorne attesting to the adoption
and continuing effectiveness of resolutions of the Bralorne Board of Directors
(i) ratifying and approving this Agreement, and (ii) electing Guan Da Wei to the
Bralorne Board of Directors effective on the completion of the Closing.

D.

All books and records of Bralorne.




7.  

Restriction on Resale. The Bralorne Common Shares to be issued by Bralorne to
the Gold Profit Shareholder hereunder at the Closing will not be registered
under the Securities Act of 1933, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of within the
United States of America until:  (i) a registration statement with respect to
such securities is declared effective under the Securities Act of 1933, or (ii)
Bralorne receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for Bralorne, that an exemption from the registration
requirements of the Securities Act of 1933 is available.




The certificates representing the shares which are being issued to the Gold
Profit Shareholder pursuant to this Agreement shall contain a legend
substantially as follows:








“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR BRALORNE
MINING COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
BRALORNE MINING COMPANY THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”




8.

Applicable Law.    This Agreement shall be governed by the laws of the State of
Nevada, without giving effect to the principles of conflicts of laws thereof, as
applied to agreements entered into and to be performed in such state.




9.

Assignment; Binding Effect.  This Agreement, including both its obligations and
benefits, shall inure to the benefit of, and be binding on the respective heirs
and successors of the parties and on their respective permitted assignees and
transferees.  This Agreement may not be assigned or transferred in whole or in
part by any party without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed.




10.

Counterparts.  This Agreement may be executed in multiple facsimile
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.




IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.




THE BRALORNE MINING COMPANY




By: /s/ Zhang Feng Ming

      Zhang Feng Ming, Chief Executive Officer




/s/ Guan Da Wei

Guan Da Wei



